DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 –  4 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nagata et al. US 2009/0030550 (hereinafter Nagata).

Regarding claim 1, Nagata teaches: a control system comprising a controller configured to control an industrial machine, and a terminal device configured to communicate with the controller (Fig. 1, [0092] - - controller 2, robot 1, teaching operation unit 3 is a terminal device), the control system further comprising:
a communication quality measurement unit configured to measure an index indicating communication quality between the controller and the terminal device (Fig. 2, Fig. 3, [0098] - - field intensity monitoring portion 13 and 26 are communication quality measurement units);
a communication quality determination unit configured to perform determination of the communication quality between the controller and the terminal device on a basis of the index measured by the communication quality measurement unit ([0101] - - determining whether there is a communication failure based on the measured intensity);
a display unit configured to display an operation screen image for the controller ([0101] - - display communication failure on display of controller); and
a display control unit configured to control a display item of the operation screen image to be displayed on the display unit on a basis of result determined by the communication quality determination unit ([0101], [0102] - - display communication failure on display of controller; a relationship between the field intensity and the threshold is displayed).

Regarding claim 2, Nagata teaches all the limitations of the base claims as outlined above. 

Nagata further teaches: the terminal device includes the communication quality determination unit (Fig. 2, [0098] - - field intensity monitoring portion 13).

Regarding claim 3, Nagata teaches all the limitations of the base claims as outlined above. 

Nagata further teaches: the controller includes the communication quality determination unit (Fig. 3, [0098] - - field intensity monitoring portion 26).

Regarding claim 4, Nagata teaches all the limitations of the base claims as outlined above. 

Nagata further teaches: each of the controller and the terminal device includes the communication quality measurement unit (Fig. 2, Fig. 3, [0098] - - field intensity monitoring portion 13 and field intensity monitoring portion 26).

Regarding claim 7, Nagata teaches: a display method of an operation screen image for a controller in a control system realized by a computer including a display unit, the control system comprising a controller configured to control an industrial machine, and a terminal device configured to communicate with the controller (Fig. 1, [0092] - - controller 2, robot 1, teaching operation unit 3 is a terminal device), the display method comprising:
a measuring step of measuring an index indicating communication quality between the controller and the terminal device (Fig. 2, Fig. 3, [0098] - - field intensity monitoring portion 13 and 26 are communication quality measurement units);
a determination step of determining the communication quality between the controller and the terminal device on a basis of the index measured in the measuring step ([0101] - - determining whether there is a communication failure based on the measured intensity); and
a control step of controlling a display item of the operation screen image to be displayed on the display unit on a basis of result determined in the determination step ([0101], [0102] - - display communication failure on display of controller; a relationship between the field intensity and the threshold is displayed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. US 2009/0030550 (hereinafter Nagata) in view of Nagata et al. US 2010/0106299 (hereinafter Nagata6299).

Regarding claim 5, Nagata teaches all the limitations of the base claims as outlined above. 

Nagata teaches: the communication quality determination unit determines the communication quality between a controller and the terminal device ([0040], [0112] - - the thresholds and the number of times can be regulated depending on the communication environment);

But Nagata does not explicitly teach: the communication quality determination unit changes the determination of the communication quality according to timing of operation of the industrial machine.

However, Nagata6299 teaches: the communication quality determination unit changes the determination of the communication quality according to timing of operation of the industrial machine ([0058] - - the communication is automatically canceled during playback operation; playback operation or not is a timing of operation of the machine).

Nagata and Nagata6299 are analogous art because they are from the same field of endeavor.  They all relate to robot control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Nagata, and incorporating changing determination of the communication quality, as taught by Nagata6299.  

One of ordinary skill in the art would have been motivated to do this modification in order to not affecting production process during playback operation, as suggested by Nagata6299 ([0056]).

Regarding claim 6, Nagata teaches all the limitations of the base claims as outlined above. 

Nagata teaches: the communication quality determination unit determines the communication quality between a controller and the terminal device ([0101] - - determining whether there is a communication failure based on the measured intensity);

But Nagata does not explicitly teach: when the terminal device communicates with each of a plurality of the controllers, the communication quality determination unit determines the communication quality between each of the plurality of controllers and the terminal device, and
the display control unit causes the display unit to display a plurality of the operation screen images respectively corresponding to the plurality of controllers, and the operation screen images respectively include the display items controlled on a basis of the communication quality between the terminal device and each of the plurality of controllers determined by the communication quality determination unit.

However, Nagata6299 teaches: when the terminal device communicates with each of a plurality of the controllers, the communication quality determination unit determines the communication quality between each of the plurality of controllers and the terminal device, and
the display control unit causes the display unit to display a plurality of the operation screen images respectively corresponding to the plurality of controllers, and the operation screen images respectively include the display items controlled on a basis of the communication quality between the terminal device and each of the plurality of controllers determined by the communication quality determination unit (Fig. 4, [0129] - - display status of communication between the portable teaching operation section and a plurality of controllers).

Nagata and Nagata6299 are analogous art because they are from the same field of endeavor.  They all relate to robot control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Nagata, and incorporating a plurality of controllers, as taught by Nagata6299.  

One of ordinary skill in the art would have been motivated to do this modification in order to allow one operator to communicate with a plurality of controllers, as suggested by Nagata6299 ([0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUHUI R PAN/Primary Examiner, Art Unit 2116